Citation Nr: 0217549	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for headaches. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lymphadenopathy.  


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which denied the benefits 
sought on appeal.  The veteran entered notice of 
disagreement with this decision in May 1997; the RO issued a 
statement of the case in June 1997; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
June 1997. 

The May 1996 rating decision also denied service connection 
for epididymitis, and the veteran also appealed that 
decision.  During the pendency of the claim, in August 2002, 
the RO granted service connection for epididymitis and 
assigned a 10 percent rating, effective from June 29, 1995.  
As the service connection claim has been granted, and the 
record does not reflect a notice of disagreement with the 
assignment of initial rating or effective date, this issue 
is not before the Board on appeal. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all available relevant evidence 
designated by the veteran, and provided him VA medical 
examinations and medical opinions in order to assist him in 
substantiating his claims for VA compensation benefits. 

2.  The veteran's diagnosed degenerative arthritis of the 
lumbar spine and dorsal spine was not chronic in service, 
did not manifest to a degree of 10 percent disabling or more 
within one year from the date of separation from service, 
was not continuous after service but was first demonstrated 
a number of years after separation from service, and is not 
otherwise related by the competent medical evidence to any 
injury or disease during the veteran's active duty service, 
including a spinal anesthesia as part of an appendectomy in 
service in 1962 and a smallpox vaccination in 1960.

3.  The veteran's headaches were not chronic in service, 
were not continuous after service but were first 
demonstrated a number of years after separation from 
service, and are not otherwise related by the competent 
medical evidence to any injury or disease during the 
veteran's active duty service, including a spinal anesthesia 
as part of an appendectomy in service in 1962 and a smallpox 
vaccination in 1960.

4.  The veteran's claim for service connection for 
lymphadenopathy was denied in an August 1989 Board decision, 
based on findings that lymphadenopathy in service was acute 
and transitory and resolved by the time of service 
separation, and that there was no current disability of 
lymphadenopathy.

5.  The evidence associated with the claims file subsequent 
to the August 1989 Board decision which is new, by itself or 
in connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service 
connection for lymphadenopathy.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  The Board's August 1989 decision denying an appeal for 
service connection for lymphadenopathy was final when 
issued.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002). 

4.  The evidence received subsequent to the Board's August 
1989 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
lymphadenopathy have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for a low back disorder and headaches, and to 
reopen a claim for service connection for lymphadenopathy.  
In a January 2002 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, and specifically 
advised the veteran to identify medical records, employment 
records, and records from Federal agencies so VA could 
request the records the veteran identified.  An August 2002 
supplemental statement of the case included the regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claims.  As there is some 
indication that some of the veteran's VA treatment records 
from a VA Medical Center for the period from 1983 up to 1990 
were not available despite various attempts to obtain them, 
VA obtained an appointments list that indicates what the 
veteran was treated for during that post-service period; 
some of the records for this period were available and were 
obtained and associated with the claims file.  In July 2002, 
VA afforded the veteran a compensation examination and 
medical nexus opinion regarding low back disability.  VA 
specifically advised the veteran that it was requesting the 
VA examinations to assist in development of his claims.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA would attempt 
to obtain in accordance with 38 U.S.C.A. § 5103(a).  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

A.  Low Back Disorder

The veteran contends that he currently has a low back 
disability that was caused by a spinal anesthesia in service 
in 1962 as part of an appendectomy or was caused by a 
smallpox inoculation in 1960.  He now contends that he had 
low back pain since the spinal anesthesia. 

Service medical records reflect that in July 1960 the 
veteran was treated for residuals of a smallpox vaccine; the 
residuals did not include low back complaints.  In July 1962 
the veteran received a spinal anesthesia as part of an 
appendectomy.  Service medical records are negative for any 
complaints of low back pain following the spinal anesthesia.  
The service separation examination noted no abnormalities of 
the veteran's spine.  

After a review of all the evidence of record, the Board 
finds that the veteran's diagnosed degenerative arthritis of 
the lumbar spine and dorsal spine was not chronic in 
service, did not manifest to a degree of 10 percent 
disabling or more within one year from the date of 
separation from service, was not continuous after service 
but was first demonstrated a number of years after 
separation from service, and is not otherwise related by the 
competent medical evidence to any injury or disease during 
the veteran's active duty service, including a spinal 
anesthesia as part of an appendectomy in service in 1962 and 
a smallpox vaccination in 1960.

Degenerative disease of the lumbar spine and dorsal spine 
was first demonstrated a number of years after separation 
from service in 1987.  The first clinical evidence of low 
back pain symptomatology or complaints was at a VA 
examination many years after service, in 1987, at which time 
the veteran reported that he had experienced back pain since 
a spinal anesthesia in service.  Private and VA treatment 
records reflect treatment for low back pain in the 1990s.  
X-ray examination in July 1997 revealed degenerative changes 
from the 11th dorsal through the 5th lumbar vertebrae.  For 
this reason, the Board finds that presumptive service 
connection for arthritis of the lumbar and dorsal spine as a 
"chronic" disease is not warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Upon consideration of whether the veteran's degenerative 
arthritis of the lumbar spine and dorsal spine has been 
directly related by the evidence to any injury or disease in 
service, the Board finds that the preponderance of the 
evidence is against such a finding.  The Board has 
considered the veteran's personal hearing testimony, 
histories reported at VA examinations beginning in 1987 and 
for medical treatment, and his written submissions pursuant 
to compensation, some of which include his assertion that he 
had experienced low back pain ever since a spinal anesthesia 
in service in 1962; however, the Board finds the veteran's 
assertions and testimony of low back pain in service and 
since service are outweighed by the evidence of record that 
otherwise demonstrates no chronic low back complaints in 
service, no continuous post-service low back complaints, and 
no complaints of low back symptomatology by the veteran 
until many years after service in 1987.  Of special weight 
are the service medical records, which are negative for any 
complaints, findings, or diagnosis of low back disability in 
service, including immediately following a smallpox 
vaccination in 1960 and following the appendectomy (when the 
veteran did complain about symptoms other than the back), 
and in 1963 and 1964, when the veteran specifically 
complained about and sought treatment for other unrelated 
symptoms.  

Further evidence that weighs against the veteran's current 
claim and testimony that he had low back pain since one of 
these incidents in service includes that, on the application 
to VA for disability compensation in April 1986, he did not 
claim service connection for a low back disability, and did 
not mention low back pain or symptomatology or that such low 
back complaints manifested in service.  The evidence of 
record reflects that, although the veteran had opportunities 
to present complaints or history of low back symptoms during 
treatment or at the time of filing a previous compensation 
claim, the veteran first mentioned low back pain at a VA 
compensation examination many years after service separation 
in July 1987.  As there is some indication that the 
veteran's VA treatment records from a VA Medical Center for 
the period from 1983 up to 1990 are not available despite 
various attempts to obtain them, the Board has considered 
the appointments list to determine whether he was treated 
for a low back disorder, but finds that there is no 
indication from that list of treatment for a low back 
disorder.  The Board finds this evidence, especially the 
absence of complaints made for treatment purposes, to be 
more highly probative than the veteran's recent assertions 
of continuous low back symptomatology made pursuant to 
compensation claims.  

Additionally, there is no competent medical evidence of 
record to relate the veteran's currently diagnosed low back 
disability to any injury or disease during any period of the 
veteran's active duty service, including to a spinal 
anesthesia as part of an appendectomy in service in 1962.  
The medical nexus opinion evidence that is of record weighs 
against the veteran's claim.  For example, a July 2002 VA 
examination report reflects the opinion that it is not at 
least as likely as not that the veteran's current back pain 
is etiologically related to an appendectomy in service in 
the 1960s.  While the veteran is competent to report and 
describe to a medical professional symptoms he experiences 
at any time, it is the province of health care professionals 
to enter conclusions which require medical opinions, 
including a medical diagnosis and an opinion as to the 
relationship between a current disability and any injury or 
disease in service.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board finds that the weight of the medical 
evidence demonstrates that the veteran's lumbar and dorsal 
degenerative joint disease is not etiologically related to 
an injury or disease in service.  For these reasons, the 
Board finds that the veteran's degenerative disease of the 
lumbar and dorsal spine was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309.  

B.  Headaches

The veteran contends that he currently has a disability 
manifested by headaches that was caused by either a smallpox 
vaccination in service in 1960 or was caused by a spinal 
anesthesia in service in 1962 as part of an appendectomy.  
He now contends that he had frontal headaches since the 
occurrence of these events in service. 

Service medical records reflect that in service in 1960 the 
veteran experienced a gradual onset of frontal headaches and 
other symptoms following a smallpox vaccination.  He was 
hospitalized for three weeks, his symptoms subsided, and he 
was discharged as fit for duty.  In July 1962 in service the 
veteran received a spinal anesthesia as part of an 
appendectomy.  Following the spinal anesthesia, service 
medical records reflect complaints of a "mild spinal 
headache which resolved in a few days."  The veteran was 
discharged to "full duty in good condition."   The 
subsequent service medical record entries, including the 
service separation examination, are negative for further 
complaints or findings of headaches.  

The first clinical evidence of complaints of headaches was 
years after  separation from service at a VA compensation 
examination in 1987.  Private and VA treatment records for 
the post-service period are negative for complaints of 
headaches except for a headache at the time of a colonoscopy 
in 2001.  

Upon consideration of whether the veteran's reported 
headaches have been chronic in service, continuous since 
service separation, or are directly related by the competent 
medical evidence to any injury or disease in service, the 
Board finds that the preponderance of the evidence is 
against such findings.  The Board has considered the 
veteran's personal hearing testimony, histories reported at 
VA examinations beginning in 1987 and for medical treatment, 
and his written submissions pursuant to compensation, to the 
effect that he experienced intermittent headaches ever since 
a spinal anesthesia in service in 1962.  

After weighing the evidence, the Board finds the veteran's 
more recent assertions and testimony of chronic headaches in 
service, or continuous headaches since service, are 
outweighed by the evidence of record that otherwise 
demonstrates that the veteran's complaints of headaches in 
service in 1960 and 1962 were associated with specific 
procedures, and were acute and resolved, so that no 
complaints were noted during subsequent in-service treatment 
in 1963 and 1964 or at service separation.  The clinical 
evidence otherwise reflects no continuous post-service 
headache complaints, and no complaints of headaches by the 
veteran until many years after service in 1987.  Of special 
weight are the service medical record entries subsequent to 
the smallpox vaccination in 1960 and the spinal anesthesia 
in 1962, which are negative for any complaints, findings, or 
diagnosis of chronic headaches, including in 1963 and 1964, 
when the veteran specifically complained about and sought 
treatment for other unrelated symptoms.  

On an application to VA for disability compensation in April 
1986, the veteran did not claim service connection for a 
disability manifested by headaches, and did not mention 
headache symptomatology or that such headaches manifested in 
service.  Although the veteran had opportunities to present 
complaints or history of headaches during treatment or at 
the time of filing a previous compensation claim in 1986, he 
first mentioned headaches at a VA compensation examination 
many years after service separation in July 1987.  As there 
is some indication that the veteran's VA treatment records 
from a VA Medical Center for the period from 1983 up to 1990 
are not available despite various attempts to obtain them, 
the Board has considered the appointments list to determine 
whether he was treated for headaches, but finds that there 
is no indication from that list that any of the treatment 
was for headaches. 

Additionally, the competent medical evidence of record does 
not relate the veteran's currently reported intermittent 
headaches to any injury or disease during any period of the 
veteran's active duty service, including to a smallpox 
vaccine in 1960 or a spinal anesthesia as part of an 
appendectomy in service in 1962.  While the veteran is 
competent to report and describe to a medical professional 
symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and any injury or disease in service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board finds that the 
weight of the medical evidence demonstrates that the 
veteran's headaches are not etiologically related to an 
injury or disease in service.  For these reasons, the Board 
finds that the veteran's headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.   

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
service connection issues on appeal; however, as the 
preponderance of the evidence is against the veteran's 
claims, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these issues on that basis.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102. 



III.  New and Material Evidence to Reopen Service Connection
 for Lymphadenopathy

The veteran's claim for service connection for 
lymphadenopathy was denied in an August 1989 Board decision.  
The bases of the determination were that lymphadenopathy in 
service was acute and transitory and resolved by the time of 
service separation, and that there was no current disability 
of lymphadenopathy.  
The Board's August 1989 decision denying an appeal for 
service connection for lymphadenopathy was final when 
issued.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 20.1100.  In June 1995, the veteran submitted a written 
request to reopen the claim for service connection for 
lymphadenopathy. 

The May 1996 RO rating decision on appeal determined that 
new and material evidence had not been submitted to reopen 
service connection for lymphadenopathy.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative  nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the final August 1989 Board 
decision. 

The evidence assembled prior to the August 1989 Board 
decision included service records, a July 1987 VA 
examination report, written submissions from the veteran, 
and hearing testimony by the veteran in March 1988.  The 
service medical records from the veteran's active duty 
service reflect that the veteran received a smallpox 
vaccination in July 1960, experienced symptoms immediately 
following that included enlarged lymph nodes in both axillas 
with tenderness on the left, was treated for three weeks, 
and was found to have lymphadenopathy as a reaction to the 
smallpox vaccine; service medical records, including the 
service separation examination, are thereafter negative for 
any evidence of lymphadenopathy.  A July 1987 VA examination 
revealed no abnormalities of the lymphatic system. 

In his March 1988 substantive appeal, the veteran wrote that 
lymphadenopathy was "the probable cause of a sharp pain at 
the lower left portion of my abdomen."  At the March 1988 
personal hearing at the RO, the veteran testified in 
relevant part as follows: in boot camp in service he was 
inoculated for smallpox, which caused a reaction; he was 
last treated in 1985 for a pain that he did not know was a 
lymphadenopathy; he had not experienced a recurrence of 
enlargement of the lymph nodes at both axilla like in 
service; and that his complaints related only to the groin 
area.  

The evidence associated with the claims file subsequent to 
the August 1989 Board decision consists of VA examination 
and outpatient treatment reports, private outpatient 
treatment reports, and the veteran's written submissions and 
personal hearing testimony.  A summary of treatment at a VA 
Medical Center from 1983 to 1990 does not include any 
evidence of diagnosis or treatment for lymphadenopathy.  VA 
and private outpatient treatment records reflect treatment 
for other disorders, but no diagnosis or treatment for 
lymphadenopathy, and no evidence that the veteran currently 
has lymphadenopathy. 

In June 1998 written submissions, the veteran wrote that the 
final diagnosis in service was that the smallpox inoculation 
had caused the lymphadenopathy, that records of VA treatment 
(for an unspecified condition) in 1985 were lost, and in 
1988 he was still having "a lymph node problem in the groin 
area," and that since the 1980s he had "given a consistent 
history that his disabilities began in service."  At a 
personal hearing at the RO in February 2002, the veteran 
testified that in service he experienced a reaction to a 
smallpox vaccine that included involvement of the lymph 
nodes, for which he was hospitalized, and that he had 
experienced flare-ups of the lymph nodes that were usually 
cleared up with antibiotics. 

After a review of the evidence, the Board finds that much of 
the evidence associated with the claims file subsequent to 
the August 1989 Board decision is not new.  For example, the 
additional evidence is cumulative and redundant evidence 
regarding the occurrence of a smallpox vaccination in 
service, reaction to the vaccine that included 
lymphadenopathy, and hospitalization for symptoms associated 
with the reaction.  

The evidence associated with the claims file which is new, 
by itself or in connection with evidence previously 
assembled, is not of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for lymphadenopathy.  The bases for 
the August 1989 denial of the veteran's appeal for service 
connection for lymphadenopathy were that the lymphadenopathy 
in service was acute and transitory and resolved by the time 
of service separation, and that there was no current 
disability of lymphadenopathy.  The additional medical and 
lay evidence received since the August 1989 Board decision 
does not include any evidence that lymphadenopathy was 
chronic in service, or any medical evidence of a current 
disability of lymphadenopathy.  The additional medical 
evidence even includes a December 2000 VA treatment entry 
finding of "no adenopathy" and "no lymphadenopathy."  The 
evidence further demonstrates that the veteran's complaints 
and symptoms of groin pain have been attributed to his 
separate service-connected disability of epididymitis, and 
not to lymphadenopathy.  For these reasons, the Board finds 
that the evidence received subsequent to the Board's 
August 1989 decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for lymphadenopathy have not been met.  As the 
preponderance of the evidence is against the claim, there is 
no benefit of the doubt to resolve in the veteran's favor.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105. 


ORDER

An appeal for service connection for a low back disorder is 
denied. 

An appeal for service connection for headaches is denied. 

New and material evidence has not been submitted to reopen a 
claim for service connection lymphadenopathy, and the claim 
remains denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

